Citation Nr: 1547127	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  15-03 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from November 1942 to December 1945 and from March 1951 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia.   

The Veteran indicated that he wanted a Board hearing at the local VA office on his January 2015 substantive appeal.  However, in October 2015 the Veteran informed his representative that he no longer wanted a Board hearing and the representative submitted a letter to the Board on behalf of the Veteran stating that the request for a Board hearing is withdrawn.  

It is noted that the Veteran's representative raised the issue of compensation for a disability manifested by damage to the ears, including Meniere's disease.  See October 2015 informal hearing presentation.  As this matter has not been adjudicated by the agency of original jurisdiction (AOJ), it is referred to the AOJ for the appropriate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is unable to walk due to his service-connected emphysema and that therefore VA should grant him a certificate of eligibility for financial assistance in the purchase of automobile and adaptive equipment.  

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b). 

A veteran is considered an "eligible person" if he is entitled to compensation for any of the following disabilities: (i) The loss or permanent loss of use of one or both feet; (ii) the loss or permanent loss of use of one or both hands; (iii) the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1). 

A veteran who does not qualify as an "eligible person" under the foregoing criteria may nevertheless be entitled to adaptive equipment if he is entitled to VA compensation for ankylosis of one or both knees, or of one or both hips, and adaptive equipment.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv). 

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more.

The Veteran's service-connected disabilities include emphysema, rated as 100 percent disabling; defective hearing, rated as 70 percent disabling; right lower extremity varicose veins, rated as 10 percent disabling; left lower extremity varicose veins, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.

In January 2015 the Veteran submitted a private doctor opinion which lacks clarity, but could be interpreted to indicate that the Veteran is restricted to a wheelchair due to his service-connected emphysema.  However, VA treatment records also note that the Veteran had a fracture of the hip.  The Board notes that the Veteran has not been provided a VA examination for many years.  Given the private medical opinion, the Veteran should be provided a current VA medical examination and a VA medical opinion should be obtained.  

The Veteran's updated TRICARE and VA treatment records that are dated subsequent to the Veteran's February 2014 claim for VA automobile benefits should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the Veteran's TRICARE and VA clinical records dated from February 2014 to present and associate them with the claims folder.  Provided that the Veteran authorizes the release of any non-VA records, take appropriate action to obtain the identified records.  

2.  Schedule the Veteran for an appropriate VA examination to determine whether he is entitled to a certificate of eligibility for an automobile and adaptive equipment or adaptive equipment only.  If the Veteran fails to report to the examination the examiner should provide an opinion based on a review of the Veteran's record.

The claims folder must be made available to the reviewer in conjunction with the examination.  A note that it was reviewed should be included in the examination report.  

The examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected chronic obstructive pulmonary disease evaluated as 100 percent disabling; and/or varicose veins of the lower extremities have resulted in loss of use of a foot or both feet such that no effective function (such as the acts of balance, propulsion, etc.) remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.

The complete rationale for all opinions expressed should be provided in the examination report.

3.  Thereafter readjudicate the Veteran's claim.  If the claim continues to be denied, the Veteran and his representative should be provided a supplemental statement of the case which includes review of all the evidence received since the November 2014 statement of the case.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

